[J-47-2018]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: NOMINATION PETITIONS OF           :   No. 13 MAP 2018
THERESA WRIGHT AS A                      :
CONGRESSIONAL CANDIDATE FOR              :   Appeal from the Order of the
THE 5TH CONGRESSIONAL DISTRICT           :   Commonwealth Court at No. 199 MD
OF THE STATE OF PENNSYLVANIA             :   2018 dated April 11, 2018.
                                         :
                                         :   SUBMITTED: April 18, 2018
APPEAL OF: ANGELA WASHINGTON             :
AND GINA H. CURRY                        :


                                    ORDER


PER CURIAM                                              DECIDED: April 30, 2018
     AND NOW, this 30th day of April, 2018, the Order of the Commonwealth Court is

AFFIRMED. The Application for Leave to File a Post-Submission Communication is

DENIED.